In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer. The respondent was admitted to practice by this court on October 15,1958 under the name Carl Spitznagel, Jr. There are 19 charges of misconduct alleged in the petition including 10 serious allegations of neglect of various clients’ matters, including failing to complete said matters, failing to advise his clients as to the status of these matters and failing to answer the communications of his clients. Respondent was further charged with failing to co-operate with the Grievance Committee for the Suffolk County Bar Association and the Grievance Committee for the Tenth Judicial District in their respective investigations of the complaints herein. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Titone, Mangano, Gibbons and Boyers, JJ., concur.